DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Response to Amendment
The amendment filed 09/13/2021 has been entered. Claims 17-20, 23 and 25 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection previously set forth in the Final Office Action mailed 05/13/2021.

Response to Arguments
Applicant’s arguments, filed 09/13/2021, with respect to the rejections of claims 17, 20, 23 and 25 under 103 have been fully considered and are not persuasive. 
Applicant argues (page 12, claim 17)
None of the applied references teach or suggest determining "... a reliability score for the travel document based on a document type and one or characteristics of the travel document."
In response
Kaehler in paragraphs 0026, 0125, 0127-0128 recites [at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device), the ARD calculates a confidence score to determine whether the person is the same one as described by the document, the ARD calculates a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license, using facial recognition algorithms and methods of calculating confidence score, the ARD may determine that there is only a 48% chance that the face 5020 of the person 5030 matches the face 5120b on the driver's license, the confidence score may be used to verify the validity of a document]. 

Applicant argues (page 12, claim 17)
None of the references disclose: determine a cumulative score based on both the reliability score of the travel document and the reliability scores for the biometric scan(s); 
None compare such a cumulative score to a threshold.
In response
Kaehler in paragraphs 0026, 0125-0128, 0158 and 0212 recites [at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device), the ARD calculates a confidence score to determine whether the person is the same one as described by the document, the ARD calculates a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license, using facial recognition algorithms and methods of calculating confidence score, the ARD may determine that there is only a 48% chance that the face 5020 of the person 5030 matches the face 5120b on the driver's license. The ARD also calculates the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors, and the weight associated with respective facial features may be incorporated. It can be seen that the system assigns different weights to different factors/features which include hair pictures of the face, race, etc. that are in part used to determine the score/weight for the driver’s license (the travel document), and the factors/features also include iris scan, face scan, etc. that are in part used to determine the score/weight for the biometric scan, and the weights are incorporated (cumulative score) to determine similarities and dissimilarities, then based on the similarities and dissimilarities, the confidence score is determined, thus, the confidence score is determined based on combining the weights, for example, in paragraph 0125 Kaehler discloses “The confidence score may be calculated using matches (or mismatches) of one or more factors between the person and the document. For example, the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender. If the ARD determines all three characteristics match, the ARD may determine that the person is the one shown by the document with 99% confidence”, and in paragraph 0127 “Using facial recognition algorithms and methods of calculating confidence score, the ARD may determine that there is only a 48% chance that the face 5020 of the person 5030 matches the face 5120b on the driver's license”].
Kaehler further teach in paragraph 0158 and 0128 that [the system compares multiple pieces of information in the document and the confidence score is calculated based on the comparisons. The confidence score is then compared with a threshold score, and if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid].

Applicant argues (pages 12-13, claim 17)
None of the applied references teach or suggest: "determine ... a list of acceptable biometric scans, wherein one or more biometric scans on the list, if received by the computer, would result in a cumulative score for the traveler, ... to be greater than the threshold” … ; None of the applied  onto a display as recited by claim 17.
In response
These limitations are previously unclaimed.

Applicant argues (page 14, claim 20)
Kahler does not disclose increasing a score of a travel document based on presence or usage of a security feature [see claimed list]. Kahler merely says …
In response
The limitation of “increasing a score …” is taught by Lyda not Kaehler. Lyda in paragraph 0054 discloses [the score is increase when the login validation information is associated with the RFID features]. Please see the 103 rejection on the Final Office Action mailed 05/13/2021.

Applicant argues (page 14, claim 20)
None of the applied reference teach or suggest: "determine, by the computer, a cumulative score for the traveler based at least on the reliability score for the first biometric scan and the increased reliability score for the travel document; determine that the cumulative score is greater than a threshold; and perform traveler processing for the traveler in response to the cumulative score for the traveler being greater than the threshold, wherein traveler processing for the traveler includes verifying that the scanned travel document and the received biometric scans are consistent with each other and/or are consistent with what is on file or stored in a database for the traveler." 
In response
These limitations are previously unclaimed.

Applicant argues (page 15, claim 23)
None of the applied references teach or suggest: “…”
In response
The underlined limitations are previously unclaimed.

Applicant argues (page 16, claim 25)
None of the applied references teach or suggest: “…”
In response
The underlined limitations are previously unclaimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler (US Pub. 2017/0351909) in view of Casillas et al. (US Patent 9,203,860) and further in view of Sugimura et al. (US Pub. 2002/0184538).
As per claim 17, Kaehler teaches an apparatus comprising: 
at least one biometric device [paragraph 0103, the augmented reality device (ARD)] configured to perform a biometric scan of a traveler via at least one biometric mode of a plurality of biometric modes [paragraph 0103, “The ARD can capture an image 1200a which includes a portion of the person 5030's body and the driver's license 5150a. The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”]; 
a computer, including at least one processor and at least one memory including computer instructions, when executed by the at least one processor [paragraph 0006, “The method can be performed under control of an augmented reality device (ARD) comprising … a hardware processor”; paragraph 0258-0260, “methods, and algorithms described herein and/or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, and/or electronic hardware configured to execute specific and particular computer instructions … Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory …”], cause the computer to:
receive, by the computer, a scan of a travel document of the traveler [paragraphs 0026-0027, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler … the ARD can image the traveler's passport to detect a photograph of the traveler and compare it to an image of the traveler obtained by an outward-facing camera on the ARD to determine whether the passport photograph is that of the traveler”]; 
receive, by the computer from the at least one biometric device, at least a first biometric scan of the traveler of a first biometric mode [Face Recognition] of a plurality of biometric modes [paragraphs 0166-0167, “the AR system can extract biometric information of the person from the image of the environment. For example, the AR system may identify a face of the person and analyze facial features of the person … the AR system can determine whether the biometric information of the person matches the biometric information from the document … determine whether the facial features of the person matches the facial features of the image on an identification document”]; 
determine, by the computer, a reliability score for the travel document based on a document type [driver’s license] of the travel document and one or more characteristics [person’s face] of the travel document [paragraph 0125, “the ARD may calculate a confidence score to determine whether the person is the same one as described by the document”; Fig. 12B, paragraph 0127, “the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license … Using facial recognition algorithms and methods of calculating confidence score, the ARD may determine that there is only a 48% chance that the face 5020 of the person 5030 matches the face 5120b on the driver's license”], the reliability score for the travel document indicating a reliability of the travel document [paragraph 0128, “using confidence score to verify a person's identity, the confidence score may be used to verify the validity of a document”]; 
[paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”]; 
determine, by the computer, a cumulative score for the traveler based on the reliability score of the travel document and the reliability score for at least the first biometric scan of the traveler [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”; paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; It can be seen that the system assigns different weights to different factors/features which include hair color, pictures of the face, etc. that are in part used to determine the score/weight for the driver’s license (score of the travel document), and the factors/features also include iris scan, face scan, etc. that are in part used to determine the score/weight for the biometric scan, and then the weights are incorporated (cumulative score) to determine similarities and dissimilarities; paragraph 0125, “The confidence score may be calculated using matches (or mismatches) of one or more factors between the person and the document. For example, the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender. If the ARD determines all three characteristics match, the ARD may determine that the person is the one shown by the document with 99% confidence”]; 
[paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities of the two faces; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0158, “the AR system may compare multiple pieces of information in the document and calculate a confidence score based on the comparisons. The AR system may flag the document as valid (or invalid) by comparing the confidence score with a threshold score”; paragraph 0128, “If the confidence score is below a certain threshold, the ARD may determine that the document is invalid … if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”; It can be seen that the system assigns weights/scores to different factors/features then combining the weights to generate the incorporated weights/confidence score in determining similarities and dissimilarities then the match is detected based on the confidence score, for example, paragraphs 0125, 0127, “The confidence score may be calculated using matches (or mismatches) of one or more factors between the person and the document. For example, the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender. If the ARD determines all three characteristics match, the ARD may determine that the person is the one shown by the document with 99% confidence (incorporated weight)… In FIG. 12B, the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license 5150b. However, the face 5020 has different features than the face in the image 5120b. For example, the image 5120b has different eyebrows. The eyes in image 5120b are also smaller and more spaced apart than those of the face 5020. Using facial recognition algorithms and methods of calculating confidence score, the ARD may determine that there is only a 48% chance that the face 5020 of the person 5030 matches the face 5120b on the driver's license]; 
determine, by the computer, a list of acceptable biometric scans [paragraph 0030, “the ARD may conduct additional analyses … when the information between the two documents appears to be inconsistent”; paragraph 0147, “Besides matching facial features, the AR system may also use other factors to determine whether the person is the same person as described by the identification document. For example, the AR system may determine hair color and eye color of the person from the image”]; 
output, by the computer, the list of at least one biometric scan based on the reliability score of the travel document and the reliability scores for the biometric scans for the traveler [paragraph 0107, “different weights may be associated with different facial features … the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; paragraph 0030, “the ARD may conduct additional analyses … when the information between the two documents appears to be inconsistent”; paragraph 0147, “Besides matching facial features, the AR system may also use other factors to determine whether the person is the same person as described by the identification document. For example, the AR system may determine hair color and eye color of the person from the image”; paragraph 0111, “In addition or in alternative to facial recognition, the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person]; 
receive, by the computer from the list of at least one biometric device [paragraph 0111, “height, hair color, eye color, iris code, voice print, etc.], at least a second biometric scan of the traveler from the list of at least one biometric scan [paragraph 0030, “the ARD may conduct additional analyses … when the information between the two documents appears to be inconsistent”; paragraph 0147, “Besides matching facial features, the AR system may also use other factors to determine whether the person is the same person as described by the identification document. For example, the AR system may determine hair color and eye color of the person from the image”]; 
perform, by the computer, traveler processing for the traveler in response to cumulative score for the traveler being greater than or equal to the threshold [paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities of the two faces; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0158, “the AR system may compare multiple pieces of information in the document and calculate a confidence score based on the comparisons. The AR system may flag the document as valid (or invalid) by comparing the confidence score with a threshold score”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”; paragraph 0027, “The inspector can use the virtual information displayed by the ARD to pass the traveler through security (in the event of a high degree of match for the linkage between the photo and the traveler)”], wherein traveler processing for the traveler includes verifying that the scanned travel document and the received biometric scans are consistent with each other and/or are consistent with what is on file or stored in a database for the traveler [paragraph 0030, “the ARD may extract information from one of the documents (e.g., a bar code) and retrieve additional information from another data source. The ARD can compare the retrieved information with information extracted from the image of the document … if the ARD determines that information in both documents is consistent, the ARD may find that either document is valid or both documents are valid”; Fig. 12A, paragraph 0120, “the ARD can verify whether the person standing in front of the wearer is the same person shown on the driver's license. The ARD may perform such verification by identifying matches between the person 5030 and the driver's license 5150a using a variety of factors. The factors may be based on information extracted from the image 1200a. For example, one factor may be the degree of similarities between the face 5020 of the person 5030 and the face 5120a shown on the driver's license 5150a”; paragraph 0027, “The inspector can use the virtual information displayed by the ARD to pass the traveler through security (in the event of a high degree of match for the linkage between the photo and the traveler)”].
Kaehler does not explicitly teach
determine, by the computer, a list of acceptable biometric scans, wherein one or more biometric scans on the list, if received by the computer, would result in a cumulative score for the traveler, based on the reliability score for the travel document and the reliability scores for the received biometric scans of the traveler, to be greater than the threshold (emphasis added); 
output, by the computer onto a display, the list of at least one biometric scan that would result in the cumulative score for the traveler to be greater than the threshold (emphasis added); 
determine a reliability score of the at least one second biometric scan;
determine, by the computer, that an updated cumulative score for the traveler, based on reliability score of the travel document and the reliability scores of at least the first and second received biometric scans, is greater than the threshold;
perform, by the computer, traveler processing for the traveler in response to the updated cumulative score for the traveler being greater than or equal to the threshold (emphasis added).
Casillas teaches
determine, by the computer, a list of acceptable biometric scans [Col. 9, lines 55-57, “Examples of identifying information include a password, username, biometric data, device identification, phone number, token, one-time password or grid card”], wherein one or more biometric scans on the list, if received by the computer, would result in a cumulative score for the traveler [Fig. 4, Col. 12, line 67 , Col. 13, lines 17-22, “if the identity trust score does not meet or exceed the activity trust threshold … the user may be asked to provide a one-time password (included in the list) … thus raising the identity trust score. After the additional information is collected, the operation returns to block 440 to determine a revised identity trust score”], based on the reliability score for the travel document and the reliability scores for the received biometric scans of the traveler, to be greater than the threshold [abstract, “based on the identifying information, determining an initial identity trust score for the user based on the identifying information”; Col. 10, lines 50-52, “the user may be asked to provide additional identifying information to raise the identity trust score”; Col. 2, lines 5-8, “additional information is collected until a revised identity trust score meets or exceeds the activity trust threshold only if the identity trust score is below the activity trust threshold”; Col. 4, lines 26-29, “information may include … biometric data”; Col. 10, lines 28-33, “For example, on a voice telephone call, determining only the phone number may result in an insufficient or low identity trust score. However, if the user's voice is authenticated, the user will then automatically be authenticated to a much higher level, resulting in a higher identity trust score”; It can be seen that when only one form of identity results to a low trust score, one or more additional identifying information are requested to raise the trust score above the trust threshold;
Since Kaehler teaches in paragraph 0107 [different weights may be associated with different facial features and the weights are incorporated in determining similarities and dissimilarities, in paragraph 0212, [a confidence score is calculated based at least in part on the similarities or dissimilarities], in paragraphs 0030 and 0147 [the ARD may conduct additional analyses when the information between the two documents appears to be inconsistent (confidence score is below the threshold), then besides matching facial features, the AR system may also use other factors (additional information/scan)  to determine whether the person is the same person as described by the identification document. For example, the AR system may determine hair color and eye color of the person from the image], and in paragraph 0111 [a list of biometric scan], however, 
Kaehler is silent of selecting one identifying information from the list of identifying information to validate so that the cumulative score can be greater than the threshold.
While Casillas teaches in Col. 9, lines 55-57 [a list of identifying information including biometric data, one-time password, etc., in Col. 13, lines 17-22, [when the identity trust score does not exceed the trust threshold, the user may be asked to provide a one-time password (additional identifying information included in the list) … thus raising the identity trust score, and in Col. 2, lines 5-8 [additional information is collected until a revised identity trust score exceeds the threshold], therefore, the combination of Kaehler and Casillas read on the claim limitation.
output, by the computer, the list of at least one biometric scan that would result in the cumulative score for the traveler to be greater than the threshold [abstract, “based on the identifying information, determining an initial identity trust score for the user based on the identifying information”; Col. 10, lines 50-52, “the user may be asked to provide additional identifying information to raise the identity trust score”; Col. 2, lines 5-8, “additional information is collected until a revised identity trust score meets or exceeds the activity trust threshold”; Col. 9, lines 55-57, “Examples of identifying information include a password, username, biometric data, device identification, phone number, token, one-time password or grid card”]; 
determine a reliability score of the at least one second biometric scan [Col. 4, lines 50-57, “The machine used in connection with the channel is identified as registered, providing an identity trust score equal to 30. Thus, additional identifying information is necessary for the user to view the account. Identifying information such as a correct username and password may provide an identity trust score of 65, and, thus, if provided, the user will be permitted to view the account”; as explained above, since Kaehler teaches in paragraph 0111 [a list of biometric scan], and in paragraphs 0030 and 0147 [the ARD may conduct additional analyses when the information between the two documents appears to be inconsistent (confidence score is below the threshold), then besides matching facial features, the AR system may also use other factors to determine whether the person is the same person, while Casillas teaches determining the trust score of the additional identifying information, therefore, the combination of Kaehler and Casillas read on the claim limitation];
determine, by the computer, that an updated cumulative score for the traveler, based on reliability score of the travel document and the reliability scores of at least the first and second received biometric scans, is greater than the threshold [Fig. 4, Col. 12, line 55 to Col. 13, line 24, “a determination is made whether the identity trust score meets or exceeds the activity trust threshold if the identity trust score does not meet or exceed the activity trust threshold … the user may be requested to provide additional identifying information … After the additional information is collected, the operation returns to block 440 to determine a revised identity trust score for the user, and to block 450 for the comparison operation”; Fig 4 shows after comparing the trust score with the threshold at block 450, the system, again, determining if the trust score exceeds the threshold, if yes, allow user to engage in activity];
as explained above, since Kaehler teaches in paragraphs 0107, 0212, 0030 and 0147 that [different weights may be associated with different facial features and the weights are incorporated in determining similarities and dissimilarities, a confidence score is then calculated, the ARD may conduct additional analyses when the information between the two documents appears to be inconsistent (confidence score is below the threshold), then besides matching facial features, the AR system may also use other factors (additional information/scan) to determine whether the person is the same person], while Casillas teaches calculating the score for the additional identifying information, determine if a revised identity trust score exceeds the threshold, therefore, the combination of Kaehler and Casillas teach the claim limitation.
perform, by the computer, traveler processing for the traveler in response to the updated cumulative score for the traveler being greater than or equal to the threshold [Fig 4 shows after comparing the trust score with the threshold at block 450, the system, again, determining if the trust score exceeds the threshold, if yes, allow user to engage in activity].
Kaehler teaches in paragraph 0158, [the AR system may compare multiple pieces of information in the document and calculate a confidence score based on the comparisons], in paragraph 0128 [if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid], and in paragraph 0027, [The inspector can use the virtual information displayed by the ARD to pass the traveler through security (in the event of a high degree of match for the linkage between the photo and the traveler)], however, 
Kaehler is silent of “the updated cumulative score” is greater than the threshold.
While Casillas teaches in Fig. 4, Col. 12, line 55 to Col. 13, line 24, that [if the identity trust score does not meet or exceed the activity trust threshold … the user may be requested to provide additional identifying information … After the additional information is collected, the operation returns to block 440 to determine a revised identity trust score for the user, and to block 450 for the comparison operation … then when the trust score (updated cumulative score) exceeds the threshold, allowing the user to proceed the next activity”, therefore, the combination of Kaehler and Casillas teach the claim limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of updating the confidence score for the user when the additional biometric information is acquired  94Customer No. 22,852of Casillas into the method of detecting a linkage in an augmented reality environment of Kaehler. Doing so would help determining whether the document is valid by comparing the updated confidence score with the threshold score.
Kaehler and Casillas do not teach
output, by the computer onto a display, the list of at least one biometric scan (emphasis added);
Sugimura teachesAMENDMENT AND RESPONSE ANDSUMMARY OF EXAMINER INTERVIEWPage 3Filed:August 7, 2017Docket No.: 0152-005001
output, by the computer onto a display, a list of at least one biometric scan [paragraphs 0014-0015, “there is a difference in the authentication strength between individuals depending on the distinctiveness of features in face, iris, voice or fingerprint or between kinds of such biometric information … a user is authenticated by matching biometric information inputted”; paragraph 0070, “presents the candidates of the combined biometric information as a list on a display of a user terminal. The user selects one combined biometric information among them”;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of outputting a list of at least one biometric information  94Customer No. 22,852of Sugimura into the method of detecting a linkage in an augmented reality environment of Kaehler. Doing so would help selecting additional biometric information to evaluate, recalculating the confidence score based on the newly evaluated data to determine whether the person is the same one as described by the document. 

As per claim 18, Kaehler, Casillas and Sugimura teach the apparatus of claim 17.
Kaehler further teaches
the first or second biometric scans comprise one or more of the following biometric scans of the traveler: 
a fingerprint scan of the traveler; 
a palm print scan of the traveler; 
a face scan of the traveler; 
an iris scan of the traveler; and 
a hand vein scan of the traveler.  
[paragraph 0005, “obtain, with the outward-facing imaging system, an image of the environment; detect a first face and a second face in the image, wherein the first face is the face of a person in the environment and wherein the second face is a face on an identification document”; paragraph 0060, “The inward-facing imaging system 466 can be used to obtain images … for biometric identification of the user (e.g., via iris identification)”; paragraph 0103, “The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”; paragraph 0117, “the document may include an image of a person's fingerprint”; paragraph 0168, “The AR system may also use other factors such as whether description of hair color in the document matches the hair color of the person, whether the iris code on the document matches the iris code generated by scanning the person”].

As per claim 19, Kaehler, Casillas and Sugimura teach the apparatus of claim 17.
Kaehler further teaches
the travel document comprises at least one of: 
a passport; 
a visa; 
an airline boarding pass; 
a national identification card; or 
a driver's license.  
[paragraph 0026, “at an airport security checkpoint, a traveler usually presents his or her identification document ( e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler”].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaehler in view of Lyda et al. (US Pub. 2009/0006230).
As per claim 20, Kaehler teaches an apparatus comprising: 
at least one biometric device [paragraph 0103, the augmented reality device (ARD)] configured to perform a biometric scan of a traveler via at least one biometric mode of a plurality of biometric modes [paragraph 0103, “The ARD can capture an image 1200a which includes a portion of the person 5030's body and the driver's license 5150a. The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”]; 
a computer, including at least one processor and at least one memory including computer instructions, when executed by the at least one processor [paragraph 0006, “The method can be performed under control of an augmented reality device (ARD) comprising … a hardware processor”; paragraph 0258-0260, “methods, and algorithms described herein and/or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, and/or electronic hardware configured to execute specific and particular computer instructions … Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory …”], cause the computer to:
receive, by the computer, a scan of a travel document of the traveler [paragraphs 0026-0027, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler … the ARD can image the traveler's passport to detect a photograph of the traveler and compare it to an image of the traveler obtained by an outward-facing camera on the ARD to determine whether the passport photograph is that of the traveler”]; 
receive, by the computer from the at least one biometric device, at least a first biometric scan of the traveler of a first biometric mode [Face Recognition] of a plurality of biometric modes [paragraphs 0166-0167, “the AR system can extract biometric information of the person from the image of the environment. For example, the AR system may identify a face of the person and analyze facial features of the person … the AR system can determine whether the biometric information of the person matches the biometric information from the document … determine whether the facial features of the person matches the facial features of the image on an identification document”]; 
determine a reliability score for the travel document based on a document type [driver’s license] of the travel document and one or more characteristics [person’s face] of the travel document [paragraph 0125, “the ARD may calculate a confidence score to determine whether the person is the same one as described by the document”; Fig. 12B, paragraph 0127, “the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license … Using facial recognition algorithms and methods of calculating confidence score, the ARD may determine that there is only a 48% chance that the face 5020 of the person 5030 matches the face 5120b on the driver's license”], the reliability score for the travel document indicating a reliability of the travel document [paragraph 0128, “using confidence score to verify a person's identity, the confidence score may be used to verify the validity of a document”]; 
determine, by the computer, that the travel document includes or uses one or more of the following security features: 
a digitally-printed photograph; 
a watermark; 
a radio frequency identification (RFID) chip; 
thermochromatic ink; or 
a hologram; 
[paragraph 0151, “the AR system may be configured to only identify certain types of documents such as identification documents or airline tickets”; paragraph 0116, “the document may also have an electromagnetic label, such as an RFID tag”; paragraph 0118, “The ARD can also verify a document using only the information in the document. For example, the ARD may receive a signal from a label associated with the document. If the signal is in a particular frequency band, the ARD may determine that the document is authentic … the image of a document may include an image of an RFID”].
determine, by the computer, a reliability score for the at least the first biometric scan of the traveler [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”]; 
[paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”; paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities”; It can be seen that the system assigns different weights to different factors/features which include hair color, pictures of the face, etc. that are in part used to determine the score/weight for the driver’s license (score of the travel document), and the factors/features also include iris scan, face scan, etc. that are in part used to determine the score/weight for the biometric scan; and then the weights are incorporated (cumulative score) to determine similarities and dissimilarities; paragraph 0125, “The confidence score may be calculated using matches (or mismatches) of one or more factors between the person and the document. For example, the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender. If the ARD determines all three characteristics match, the ARD may determine that the person is the one shown by the document with 99% confidence”]; 
determine that the cumulative score is greater than a threshold [paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”]; and 
perform traveler processing for the traveler in response to cumulative score for the traveler being greater than or equal to the threshold [paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities of the two faces; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0158, “the AR system may compare multiple pieces of information in the document and calculate a confidence score based on the comparisons. The AR system may flag the document as valid (or invalid) by comparing the confidence score with a threshold score”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”; paragraph 0027, “The inspector can use the virtual information displayed by the ARD to pass the traveler through security (in the event of a high degree of match for the linkage between the photo and the traveler)”], wherein traveler processing for the traveler includes verifying that the scanned travel document and the received biometric scans are consistent with each other and/or are consistent with what is on file or stored in a database for the traveler [paragraph 0030, “the ARD may extract information from one of the documents (e.g., a bar code) and retrieve additional information from another data source. The ARD can compare the retrieved information with information extracted from the image of the document … if the ARD determines that information in both documents is consistent, the ARD may find that either document is valid or both documents are valid”; Fig. 12A, paragraph 0120, “the ARD can verify whether the person standing in front of the wearer is the same person shown on the driver's license. The ARD may perform such verification by identifying matches between the person 5030 and the driver's license 5150a using a variety of factors. The factors may be based on information extracted from the image 1200a. For example, one factor may be the degree of similarities between the face 5020 of the person 5030 and the face 5120a shown on the driver's license 5150a”; paragraph 0027, “The inspector can use the virtual information displayed by the ARD to pass the traveler through security (in the event of a high degree of match for the linkage between the photo and the traveler)”].
Kaehler does not teach
increase, by the computer, the reliability score for the travel document based on a presence or usage by the travel document of one or more of the security features, wherein a presence of each of one or more of these security features results in an increase in a reliability of the travel document; 
determine, by the computer, a cumulative score for the traveler based at least on the reliability score for the first biometric scan and the increased reliability score for the travel document (emphasis added).
	Lyda teaches 
increase, by the computer, the reliability score for the travel document based on a presence or usage by the travel document of one or more of the security features, wherein a presence of each of one or more of these security features results in an increase in a reliability of the travel document [paragraph 0054, “a subscriber's identity risk score may be raised … based on a login profile and/or other login validation information … if a subscriber is able to validate his or her login using a valid key fob or RFID device, the subscriber's identity risk score may increase”; Kaehler teaches in paragraph 0127 that the confidence score is calculated for the travel document, and the travel document contains the radio frequency identification (RFID), while Lyda teaches the score is increase when the login validation information is associated with the RFID features, therefore, the combination of Kaehler and Lyda read on the above limitation]; 
determine, by the computer, a cumulative score for the traveler based at least on the reliability score for the first biometric scan and the increased reliability score for the travel document [paragraph 0054, “a subscriber's identity risk score may be raised … based on a login profile and/or other login validation information … if a subscriber is able to validate his or her login using a valid key fob or RFID device, the subscriber's identity risk score may increase”; since Kaehler teaches in paragraphs 0125-0126 that [the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors/feature which include hair color, pictures of the face, etc. that are in part used to determine the score/weight for the driver’s license (score of the travel document), and the factors/features also include iris scan, face scan, etc. that are in part used to determine the score/weight for the biometric scan, and then the weights are incorporated (cumulative) score to determine similarities and dissimilarities, while Lyda teaches the score is increased if the information includes the RFID feature, and because the incorporated score including weights of the factors including the one that contains the RFID feature, thus, the incorporated score comprises the reliability score for the first biometric scan and the increased reliability score, therefore, the combination of Kaehler and Lyda teach the claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of increasing the reliability score based on a presence or usage by the travel document of one or more of the security features, and determining a cumulative score based at least on the increased reliability score  94Customer No. 22,852of Lyda into the method of detecting a linkage in an augmented reality environment of Kaehler. Doing so would help determining whether the document is valid based in part on the security feature.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kaehler in view of Magi Shaashua et al. (US Patent 9,355,234).
As per claim 23, Kaehler teaches an apparatus comprising: 
at least one biometric device [paragraph 0103, the augmented reality device (ARD)] configured to perform a biometric scan of a traveler via at least one biometric mode of a plurality of biometric modes [paragraph 0103, “The ARD can capture an image 1200a which includes a portion of the person 5030's body and the driver's license 5150a. The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”]; 
a computer, including at least one processor and at least one memory including computer instructions, when executed by the at least one processor [paragraph 0006, “The method can be performed under control of an augmented reality device (ARD) comprising … a hardware processor”; paragraph 0258-0260, “methods, and algorithms described herein and/or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, and/or electronic hardware configured to execute specific and particular computer instructions … Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory …”], cause the computer to:
receive, by the computer, a scan of a travel document of the traveler [paragraphs 0026-0027, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler … the ARD can image the traveler's passport to detect a photograph of the traveler and compare it to an image of the traveler obtained by an outward-facing camera on the ARD to determine whether the passport photograph is that of the traveler”]; 
[Face Recognition] of a plurality of biometric modes [paragraphs 0166-0167, “the AR system can extract biometric information of the person from the image of the environment. For example, the AR system may identify a face of the person and analyze facial features of the person … the AR system can determine whether the biometric information of the person matches the biometric information from the document … determine whether the facial features of the person matches the facial features of the image on an identification document”]; 
determine a reliability score for the travel document based on a document type [driver’s license] of the travel document and one or more characteristics [person’s face] of the travel document [paragraph 0125, “the ARD may calculate a confidence score to determine whether the person is the same one as described by the document”; Fig. 12B, paragraph 0127, “the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license … Using facial recognition algorithms and methods of calculating confidence score, the ARD may determine that there is only a 48% chance that the face 5020 of the person 5030 matches the face 5120b on the driver's license”], the reliability score for the travel document indicating a reliability of the travel document [paragraph 0128, “using confidence score to verify a person's identity, the confidence score may be used to verify the validity of a document”]; 
determine, by the computer, a reliability score for the at least the first biometric scan of the traveler [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”]; 
determine, by the computer, a cumulative score for the traveler based on the reliability score of the travel document and the reliability score of the first biometric scan [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”; paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; It can be seen that the system assigns different weights to different factors/features which include hair color, pictures of the face, etc. that are in part used to determine the score/weight for the driver’s license (score of the travel document), and the factors/features also include iris scan, face scan, etc. that are in part used to determine the score/weight for the biometric scan, and then the weights are incorporated (cumulative score) to determine similarities and dissimilarities; paragraph 0125, “The confidence score may be calculated using matches (or mismatches) of one or more factors between the person and the document. For example, the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender. If the ARD determines all three characteristics match, the ARD may determine that the person is the one shown by the document with 99% confidence”]; 
determine, by the computer, that the cumulative score is greater than a threshold [paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”];
perform traveler processing for the traveler in response to cumulative score for the traveler being greater than the threshold [paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities of the two faces; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0158, “the AR system may compare multiple pieces of information in the document and calculate a confidence score based on the comparisons. The AR system may flag the document as valid (or invalid) by comparing the confidence score with a threshold score”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”; paragraph 0027, “The inspector can use the virtual information displayed by the ARD to pass the traveler through security (in the event of a high degree of match for the linkage between the photo and the traveler)”], wherein traveler processing for the traveler includes verifying that the scanned travel document and the received biometric scans are consistent with each other and/or are consistent with what is on file or stored in a database for the traveler [paragraph 0030, “the ARD may extract information from one of the documents (e.g., a bar code) and retrieve additional information from another data source. The ARD can compare the retrieved information with information extracted from the image of the document … if the ARD determines that information in both documents is consistent, the ARD may find that either document is valid or both documents are valid”; Fig. 12A, paragraph 0120, “the ARD can verify whether the person standing in front of the wearer is the same person shown on the driver's license. The ARD may perform such verification by identifying matches between the person 5030 and the driver's license 5150a using a variety of factors. The factors may be based on information extracted from the image 1200a. For example, one factor may be the degree of similarities between the face 5020 of the person 5030 and the face 5120a shown on the driver's license 5150a”; paragraph 0027, “The inspector can use the virtual information displayed by the ARD to pass the traveler through security (in the event of a high degree of match for the linkage between the photo and the traveler)”].
Kaehler does not teach

wherein the biometric device characteristics include one or more of the following: 
an age of the biometric device; 
a speed of the biometric device to perform a biometric scan; and/or 
a quality of the data capture when the biometric device performs a biometric scan; 
increase or decrease, by the computer, the reliability score of at least the first biometric scan based on the one or more of the biometric device characteristics of the biometric device, to obtain an adjusted reliability score of at least the first biometric scan; 
determine, by the computer, a cumulative score for the traveler based on the reliability score of the travel document and the adjusted reliability score of the first biometric scan (emphasis added);
Magi Shaashua teaches 
receive, by the computer, one or more biometric device characteristics [Col. 1, lines 25-50, discloses the voice recognition, facial recognition are captured by the biometric device, but based on the current environment, the quality of the data capture is poor, “particular aspects of the current environment may reduce the strength of these types of biometric data for authentication purposes”] associated with the performance of the biometric device, wherein the biometric device is used toAMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 6perform at least the first biometric scan of the traveler [Col. 1, lines 25-50, “Computerized devices such as desktop computers, laptops, tablets, smart phones, smart televisions (TVs), game consoles, etc. are frequently provisioned with components that enable capture of biometric data”], wherein the one or more biometric device characteristics of the biometric device results in an increase or decrease in reliability of at least the first biometric scan [Col. 1, lines 25-50, “although a computerized device may be properly provisioned to capture certain types of biometric data, particular aspects of the current environment may reduce the strength of these types of biometric data for authentication purposes. For example, suppose that a human tries to speak into a microphone for voice recognition but the current environment is very noisy … authentication may fail due to the noisy environment … suppose that a human tries to capture a facial image for facial recognition, but the current environment is crowded (multiple faces) or the lighting is bad (too bright). Again, authentication may fail even if the human is authentic”]; 
wherein the biometric device characteristics include one or more of the following: 
an age of the biometric device; 
a speed of the biometric device to perform a biometric scan; and/or 
a quality of the data capture when the biometric device performs a biometric scan [Col. 1, lines 25-50, “particular aspects of the current environment may reduce the strength of these types of biometric data for authentication purposes. For example, suppose that a human tries to speak into a microphone for voice recognition but the current environment is very noisy … authentication may fail due to the noisy environment … suppose that a human tries to capture a facial image for facial recognition, but the current environment is crowded (multiple faces) or the lighting is bad (too bright). Again, authentication may fail even if the human is authentic”]; 
increase or decrease, by the computer, the reliability score of at least the first biometric scan based on the one or more of the biometric device characteristics of the biometric device, to obtain an adjusted reliability score of at least the first biometric scan [Fig. 3 discloses a plurality of biometric scan and the associated suitability scores, where facial recognition, handwriting analysis, and voice recognition are assigned with the higher suitability scores. In contrast, fingerprint recognition, pointer recognition, retina recognition, and typing analysis are assigned with low suitability scores; Col. 2, lines 39-42, “Such suitability scores are numerical measures of how effective the biometric methods will perform, i.e., are reflective of biometric authentication strength”; Col. 7, lines 63-67 to Col. 8, lines 1-9, “suppose that a smart phone has a fingerprint scanner for fingerprint recognition as well as a camera for facial recognition. In this situation, if fingerprint recognition has been proven to be a stronger form of authentication relative to facial recognition, the fingerprint recognition bio metric method can be given a higher weight than the facial recognition biometric method. Similarly, suppose that a user workstation has a webcam for facial recognition, a microphone for voice recognition, a keyboard for user gesture analysis (typing rate), and a mouse for user gesture analysis (mouse movements). Here, the stronger facial recognition and voice recognition biometric methods may be weighted higher than either of the weaker user gesture biometric methods, and so on”]; 
determine, by the computer, a cumulative score for the traveler based on the reliability score of the travel document and the adjusted reliability score of the first biometric scan [Fig. 3, Col. 9, lines 22-32 discloses at least the fingerprint recognition is given a low suitability score due to the lack of capabilities on the smart device, poor environmental condition, etc; since Kaehler teaches in paragraph 0126, [collecting traveler information (including biometric data), and the ARD may assign different weights to different factors], while Magi Shaashua teaches the biometric scan is assigned with low suitability score based on the performance of a certain type of biometric device that perform a particular scanning (for example Fingerprint Recognition), then Kaehler in paragraph 0107 further teaches [the weights may be incorporated in determining similarities and dissimilarities], thus, the incorporated weight includes the score of the travel document and the adjusted score, therefore, the combination of Kaehler and Magi Shaashua read on the above limitation].
Claim 23 is rejected using the same rationale as claim 17.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kaehler in view of Atef et al. (US Pub. 2006/0161435).
As per claim 25, Kaehler teaches an apparatus comprising: 
at least one biometric device [paragraph 0103, the augmented reality device (ARD)] configured to perform a biometric scan of a traveler via at least one biometric mode of a plurality of biometric modes [paragraph 0103, “The ARD can capture an image 1200a which includes a portion of the person 5030's body and the driver's license 5150a. The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”]; 
a computer, including at least one processor and at least one memory including computer instructions, when executed by the at least one processor [paragraph 0006, “The method can be performed under control of an augmented reality device (ARD) comprising … a hardware processor”; paragraph 0258-0260, “methods, and algorithms described herein and/or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, and/or electronic hardware configured to execute specific and particular computer instructions … Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory …”], cause the computer to:
receive a travel document of the traveler [paragraphs 0026-0027, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler … the ARD can image the traveler's passport to detect a photograph of the traveler and compare it to an image of the traveler obtained by an outward-facing camera on the ARD to determine whether the passport photograph is that of the traveler”]; 
receive, by the computer from the at least one biometric device, at least a first biometric scan of the traveler of a first biometric mode [Face Recognition] of a plurality of biometric modes [paragraphs 0166-0167, “the AR system can extract biometric information of the person from the image of the environment. For example, the AR system may identify a face of the person and analyze facial features of the person … the AR system can determine whether the biometric information of the person matches the biometric information from the document … determine whether the facial features of the person matches the facial features of the image on an identification document”]; 
determine, by the computer, a reliability score for the travel document based on a document type [driver’s license] of the travel document and one or more characteristics [person’s face] of the travel document [paragraph 0125, “the ARD may calculate a confidence score to determine whether the person is the same one as described by the document”; Fig. 12B, paragraph 0127, “the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license … Using facial recognition algorithms and methods of calculating confidence score, the ARD may determine that there is only a 48% chance that the face 5020 of the person 5030 matches the face 5120b on the driver's license”], the reliability score for the travel document indicating a reliability of the travel document [paragraph 0128, “using confidence score to verify a person's identity, the confidence score may be used to verify the validity of a document”]; 
determine, by the computer, a reliability score for the at least the first biometric scan of the traveler [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”]; 
receive, by the computer, information of at least one characteristic of the traveler, wherein the characteristic of the traveler comprises one or more of the following: 
a race of the traveler; 
a skin color of the traveler; 
a country of origin of the traveler; 
an occupation of the traveler; 
an age of the traveler; 
[paragraph 0026, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD. The driver's license can include identifying information such as the traveler's name, photo, age, height, etc.”, paragraph 0112, “the ARD can use the person's height, hair color, eye color, facial features to obtain additional personal information (such as name, address, occupation, etc.) by referencing to a database”].
determine, by the computer, a cumulative score for the traveler based on the reliability scores of the travel document and the first biometric scan [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”; paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; It can be seen that the system assigns different weights to different factors/features which include hair color, pictures of the face, etc. that are in part used to determine the score/weight for the driver’s license (score of the travel document), and the factors/features also include iris scan, face scan, etc. that are in part used to determine the score/weight for the biometric scan, and then the weights are incorporated (cumulative score) to determine similarities and dissimilarities; paragraph 0125, “The confidence score may be calculated using matches (or mismatches) of one or more factors between the person and the document. For example, the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender. If the ARD determines all three characteristics match, the ARD may determine that the person is the one shown by the document with 99% confidence”]; 
determine, by the computer, that the cumulative score is greater than a threshold [paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”];
perform traveler processing for the traveler in response to cumulative score for the traveler being greater than the threshold [paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities of the two faces; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0158, “the AR system may compare multiple pieces of information in the document and calculate a confidence score based on the comparisons. The AR system may flag the document as valid (or invalid) by comparing the confidence score with a threshold score”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”; paragraph 0027, “The inspector can use the virtual information displayed by the ARD to pass the traveler through security (in the event of a high degree of match for the linkage between the photo and the traveler)”], wherein traveler processing for the traveler includes verifying that the scanned travel document and the received biometric scans are consistent with each other and/or are consistent with what is on file or stored in a database for the traveler [paragraph 0030, “the ARD may extract information from one of the documents (e.g., a bar code) and retrieve additional information from another data source. The ARD can compare the retrieved information with information extracted from the image of the document … if the ARD determines that information in both documents is consistent, the ARD may find that either document is valid or both documents are valid”; Fig. 12A, paragraph 0120, “the ARD can verify whether the person standing in front of the wearer is the same person shown on the driver's license. The ARD may perform such verification by identifying matches between the person 5030 and the driver's license 5150a using a variety of factors. The factors may be based on information extracted from the image 1200a. For example, one factor may be the degree of similarities between the face 5020 of the person 5030 and the face 5120a shown on the driver's license 5150a”; paragraph 0027, “The inspector can use the virtual information displayed by the ARD to pass the traveler through security (in the event of a high degree of match for the linkage between the photo and the traveler)”].
Kaehler does not teach AMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 7
receive, by the computer, information of at least one characteristic of the traveler, wherein the at least one characteristic of the traveler results in a decrease in reliability of at least one of the travel document or the first biometric scan (emphasis added);  
decrease, by the computer, the reliability score of at least one of the travel document or the first biometric scan based on the information of the at least one characteristic of the traveler; 
including the decreased reliability score (emphasis added); 
Atef teaches
receive, by the computer, information of at least one characteristic of the traveler [paragraph 0063, age], wherein the at least one characteristic of the traveler results in a decrease in reliability of at least one of the travel document or the first biometric scan [paragraph 0063, “identification scores for each type of source of identification … if a driver's license is issued from a particular state, the driver's license is an original (not a copy) and the driver (i.e., the user) is above a certain age, then the identification score assigned to this source of identification 110 can be high, otherwise it can be assigned a lower score”]; 
decrease, by the computer, the reliability score of at least one of the travel document or the first biometric scan based on the information of the at least one characteristic of the traveler [paragraph 0063 discloses that when the driver’s license is received, the identification score assigned to this identification is lower if the user is below a certain age]; 
determine, by the computer, a cumulative score for the traveler based on the reliability scores of the travel document and the first biometric scan, including the decreased reliability score [paragraph 0063, “identification scores for each type of source of identification … if a driver's license is issued from a particular state, the driver's license is an original (not a copy) and the driver (i.e., the user) is above a certain age, then the identification score assigned to this source of identification 110 can be high, otherwise it can be assigned a lower score”; since Kaehler teaches in paragraph 0126, [collecting traveler information (including biometric data), and the ARD may assign different weights to different factors], where the system assigns different weights to different factors/features which include hair color, pictures of the face, etc. that are in part used to determine the score/weight for the driver’s license (score of the travel document), and the factors/features also include iris scan, face scan, etc. that are in part used to determine the score/weight for the biometric scan, while Atef teaches the identification score assigned to this identification is lower based on an age factor, then Kaehler in paragraph 0107 further teaches [the weights may be incorporated in determining similarities and dissimilarities], thus, the incorporated weight includes the scores of the travel document and the first biometric scan, including the decreased reliability score, therefore, the combination of Kaehler and Atef read on the above limitation]; 
Claim 25 is rejected using the same rationale as claim 17.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rellas et al. (US Pub. 2014/0279516) describes a method for determining if the physical object includes at least one of the security features.
Davis (US Pub. 2005/0116025) describes a method for processing a request for an identification credential.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128